 

Exhibit 10.1

SECOND Amendment

to

AMENDED AND RESTATED Loan and security agreement

This Second Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of January 25, 2017, by and between Silicon
Valley Bank (“Bank”) and Tracon Pharmaceuticals, Inc., a Delaware corporation
(“Borrower”), whose address is 8910 University Center Lane, Suite 700, San
Diego, CA 92122.

Recitals

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of May 13, 2015 (as the same has been and may
from time to time be further amended, modified, supplemented or restated, the
“Loan Agreement”).  

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C. Borrower has requested that Bank amend the Loan Agreement to (i) make
available to Borrower an additional term loan facility, and (ii) make certain
other revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.2 (Supplemental Growth Capital Loan).  The following new Section
2.1.2 is hereby added to Section 2.1:

2.1.2 Supplemental Growth Capital Loan.

(a) Availability. Subject to the terms and conditions of this Agreement, Bank
agrees to make one (1) advance to Borrower (the “Supplemental Growth Capital
Advance”) on or about the Second Amendment Date, in an aggregate amount equal to
the Supplemental Growth Capital Loan Commitment, which amounts shall be used by

 

1

--------------------------------------------------------------------------------

 

Borrower to repay in full all amounts outstanding under the Growth Capital
Advances as of the Funding Date of the Supplemental Growth Capital Advance,
including, without limitation, the Final Payment, provided that no Prepayment
Fee shall be due and payable in connection with such repayment. After repayment,
the Supplemental Growth Capital Advance may not be reborrowed.

(b) Repayment of Supplemental Growth Capital Advance.

(i) Interest-Only Payments.  For the Supplemental Growth Capital Advance,
Borrower shall make monthly payments of interest-only commencing on the first
(1st) Business Day of the first (1st) month following the month in which the
Funding Date occurs with respect to such Supplemental Growth Capital Advance and
continuing thereafter during the Supplemental Interest-Only Period, on the first
(1st) Business Day of each successive month.

(ii) Principal and Interest Payments.  For the amount of the Supplemental Growth
Capital Advance outstanding as of the last day of the Supplemental Interest-Only
Period, Borrower shall make thirty (30) consecutive equal monthly payments of
principal plus accrued but unpaid interest commencing on the first (1st)
Business Day of the first (1st) month after the Supplemental Interest-Only
Period (the “Supplemental Conversion Date”), in amounts that would fully
amortize the applicable Supplemental Growth Capital Advance, as of the
Supplemental Conversion Date, over the Supplemental Repayment Period.  The
Supplemental Final Payment and all unpaid principal and accrued and unpaid
interest on each Supplemental Growth Capital Advance are due and payable in full
on the Supplemental Growth Capital Maturity Date.

(c) Voluntary Prepayment.  Borrower shall have the option to prepay the
Supplemental Growth Capital Advance in full, provided Borrower (i) shall provide
written notice to Bank of its election to prepay the Supplemental Growth Capital
Advance at least ten (10) days prior to such prepayment and (ii) pays, on the
date of such prepayment, (A) all outstanding principal and accrued but unpaid
interest, plus (B) the Supplemental Final Payment, plus (C) the Supplemental
Prepayment Fee, plus (D) all other sums, including Bank Expenses, if any, that
shall have become due and payable.

(d) Mandatory Prepayment Upon an Acceleration.  If the Supplemental Growth
Capital Advance is accelerated following the occurrence of an Event of Default,
Borrower shall immediately pay to Bank an amount equal to the sum of (i) all
outstanding principal and accrued but unpaid interest, plus (ii) the
Supplemental Final Payment, plus (iii) the Supplemental Prepayment Fee, plus
(iv) all other sums, including Bank Expenses, if any, that shall have become due
and payable.

2

--------------------------------------------------------------------------------

 

2.2 Section 2.3 (Payment of Interest on the Credit Extensions).  Section 2.2(a)
is amended in its entirety and replaced with the following:

(a) Interest Rate.

(i) Growth Capital Advances.  Subject to Section 2.2(b), the principal amount
outstanding for each Growth Capital Advance shall accrue interest at a fixed per
annum rate equal to six and one half percent (6.50%), which shall be payable
monthly.

(ii) Supplemental Growth Capital Advances.  Subject to Section 2.2(b), the
principal amount outstanding for each Supplemental Growth Capital Advance shall
accrue interest at a fixed per annum rate equal to eight and fifty-five
hundredths of one percent (8.55%), which shall be payable monthly.

2.3 Section 8.1 (Payment Default).  The parenthetical in Section 8.1(b) is
hereby amended to add “or the Supplemental Growth Capital Maturity Date”
immediately after the reference to “the Growth Capital Maturity Date” therein.

2.4 Section 12.1 (Termination Prior to Maturity Date; Survival).  Section 12.1
is hereby amended to add “and/or the Supplemental Growth Capital Maturity Date”
immediately after the reference to “the Growth Capital Maturity Date” therein,
and to add “and/or Section 2.1.2” immediately after the reference to “Section
2.1.1” therein.

2.5 Section 13 (Definitions).  Clause (g) of the definition of “Permitted
Investments” in Section 13.1 is amended in its entirety and replaced with the
following:

(g) (i) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Two Hundred Thousand
Dollars ($200,000) in the aggregate in any fiscal year; and (ii) so long as no
Event of Default exists or would result from any such Investment, Investments by
Borrower in Borrower’s UK Subsidiary for operating expenses, plus a fifteen
percent (15%) transfer pricing mark-up;

2.6 Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Credit Extension” is any Growth Capital Advance, Supplemental Growth Capital
Advance, or any other extension of credit by Bank for Borrower’s benefit under
this Agreement.

“Warrant” is, collectively, (a) that certain Warrant to Purchase Stock dated as
of November 14, 2013, executed by Borrower in favor of Bank, (b) that certain
Warrant to Purchase Stock dated as of June 4, 2014, executed by Borrower in
favor of Bank, (c) that certain Warrant to Purchase Stock dated as of the
Effective Date executed by Borrower in favor of Bank, and (d) that certain
Warrant to Purchase Stock dated as of the Second Amendment Date executed by
Borrower in favor of Bank.

3

--------------------------------------------------------------------------------

 

2.7 Section 13 (Definitions).  The following terms and their respective
definitions are hereby added to Section 13.1 in their appropriate alphabetical
order:

“Second Amendment Date” is January 25, 2017.

“Supplemental Conversion Date” is defined in Section 2.1.2(b)(ii).

“Supplemental Final Payment” is a payment (in addition to and not a substitution
for the regular monthly payments of principal plus accrued interest) due in
accordance with Section 2.1.2 above, equal to the Supplemental Growth Capital
Loan Commitment multiplied by the Supplemental Final Payment Percentage.

“Supplemental Final Payment Percentage” is four percent (4.00%).

“Supplemental Growth Capital Advance” is defined in Section 2.1.2(a).

“Supplemental Growth Capital Loan Commitment” is Eight Million Dollars
($8,000,000).

“Supplemental Growth Capital Maturity Date” is the first (1st) calendar day of
the month that is twenty-nine (29) months from the Supplemental Conversion Date,
but, in any event, no later than December 1, 2020.

“Supplemental Interest-Only Period” means, for the Supplemental Growth Capital
Advance, the period commencing on the first (1st) Business Day following the
Funding Date of the Supplemental Growth Capital Advance and continuing through
December 31, 2017, provided that, if Borrower delivers to Bank by no later than
December 31, 2017, evidence that Borrower has (a) raised net proceeds of at
least Thirty Million Dollars ($30,000,000) pursuant to a bona fide equity
financing on terms and with investors satisfactory to Bank, and (b) starts a
Phase 1 trial for TRC-253, the Interest-Only Period shall be extended to June
30, 2018.

“Supplemental Repayment Period” is a period of time commencing on the
Supplemental Conversion Date and ending on the Supplemental Growth Capital
Maturity Date.

“Supplemental Prepayment Fee” shall be, in connection with any prepayment of the
Supplemental Growth Capital Advance, an amount equal to (i) three percent (3%)
of the outstanding principal balance of all Supplemental Growth Capital Advances
if such prepayment occurs one (1) year or less after the Second Amendment Date,
(ii) two percent (2%) of the outstanding principal balance of all Supplemental
Growth Capital Advances if such prepayment occurs more than one (1) year and
less than two (2) years after the Second Amendment Date, and (iii) one percent
(1%) of the outstanding principal balance of all Supplemental Growth Capital
Advances if such prepayment occurs two (2) years or more after the Second
Amendment Date; provided that no Supplemental Prepayment Fee shall be charged if
the Supplemental Growth Capital Advance is replaced with a new facility from
Bank.

4

--------------------------------------------------------------------------------

 

“UK Subsidiary” means Tracon Pharma Limited, registered in England and Wales.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5

--------------------------------------------------------------------------------

 

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of the Warrant to be issued on the date
hereof, and (c) payment of Bank’s legal fees and expenses in connection with the
negotiation and preparation of this Amendment.

[Signature page follows.]

 

 

 

6

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

Silicon Valley Bank

 

Tracon Pharmaceuticals, Inc.

 

 

 

By:

 

/s/ Igor DaCruz

 

By:

 

/s/ Patricia L Bitar

Name:

 

Igor DaCruz

 

Name:

 

Patricia L Bitar

Title:

 

Vice President

 

Title:

 

Chief Financial Officer

 

7

[signature page of Second Amendment to Amended and Restated Loan and Security
Agreement]